DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Examiner Comment
	Please note that this Corrected Notice of Allowance includes an Examiner’s Amendment canceling the specification amendment received on 11/15/21 inserting a paragraph on page 17 after paragraph [0071].  The Reasons for Allowance in the Action mailed on July 20, 2021, are not reiterated herewith but are maintained and not changed or modified.
	
Status of Claims
Claims 1-20 were originally filed on May 22, 2017.  
The amendment received April 17, 2019, canceled claims 2-8, 10, and 17-20; and amended claims 1, 9, 11-13, and 15.  The amendment received on December 17, 2019, amended claims 1 and 15.  The amendment received on September 24, 2020, amended claims 1 and 15; and added new claims 21-23.  The amendment received on March 25, 2021, amended claims 21-22.  The amendment received on November 15, 2021, canceled claims 14, 16 and 22-23; and amended claims 1 and 15.  The amendment received on April 11, 2022, amended claims 1 and 15.  The Examiner’s Amendment mailed on May 31, 2022, amended claims 1 and 15.  The Examiner’s Amendment below, cancels the specification amendment received on 11/15/22.
Claims 1, 9, 11-13, 15, and 22 are currently pending and are under consideration.

Priority
The present application is a divisional of U.S. Non-Provisional Application No. 13/979,003, now issued as U.S. Patent No. 9,669,092, which claims status as a 371 (National Stage) of PCT/US2012/023268 filed January 31, 2012, and claims priority under 119(e) to U.S. Provisional Application Nos. 61/467,714 filed on March 25, 2011, and 61/438,707 filed February 2, 2011. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claims 1 and 15 as open-ended requiring 100% identity to SEQ ID NO: 9 where X is Met and has a C-terminal amide but where the sequence can have additional residues at the N-terminal end (note: the C-terminal amide caps the C-terminal end of the sequence from additional residues via a natural peptide bond).  As such, the scope of claims 1 and 15 is analogous to “comprising the sequence of SEQ ID NO: 1” above.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representatives, Gibson Lanier and Yanjun Feng, on June 17, 2022 (See accompanying Interview Summary).
The application has been amended as follows: 
	IN THE SPECIFICATION:
Please delete the following paragraph on page 17 after paragraph [0071]: 
Pharmaceutical compositions suitable for use in present invention include compositions wherein the active ingredients are contained in an effective amount to achieve its intended purpose. The term "an effective amount' means that amount of a drug or pharmaceutical agent that will elicit the biological or medical response of a tissue, system, animal or human that is being sought.   
This paragraph which was added as a specification amendment received on 11/15/21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654